Citation Nr: 1416190	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-33 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for degenerative disc disease with anterior osteophytic ridging at L3-L4.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to February 1984.

This appeal arises before the Board of Veterans' Appeals (Board) from an October 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which granted service connection for degenerative disc disease with anterior osteophytic ridging at L3-L4 at a 40 percent disability rating, effective March 30, 2007.

The Veteran testified before the undersigned Veterans Law Judge in November 2012.  A transcript of the hearing is associated with the claims file.

The Board notes that in a July 2010 rating decision, the RO granted service connection for sensory radiculopathy of the left foot at a 10 percent disability evaluation, effective June 1, 2009.  An August 2011 rating decision continued the 10 percent disability rating.  In a June 2012 rating decision, the RO increased the rating to a 20 percent evaluation, effective May 14, 2012.  The record does not show that the Veteran filed a notice of disagreement with the evaluation assigned for his radiculopathy.  Accordingly, this issue is not before the board.  Further, in an April 2013 rating decision, the RO proposed to reduce the rate to a 10 percent evaluation.  The adjudication of this proposal for reduction has not yet taken place.  Accordingly, this issue is not before the Board.

Evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDING OF FACT

The Veteran's service-connected degenerative disc disease with anterior osteophytic ridging at L3-L4, has been manifested by pain and limitation of motion, but not but not by incapacitating episodes or unfavorable ankylosis of the thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 percent for the Veteran's service-connected degenerative disc disease with anterior osteophytic ridging at L3-L4 have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Codes 5242- 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a September 2010 letter, the RO letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The September 2010 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the September 2010 letter, and opportunity for the Veteran to respond, the August 2012 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of June 2009, May 2012 and February 2013 VA examinations.  The examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the June 2009, May 2012 and February 2013 VA examination reports are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing her claim when her disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2012) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45  (2012).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. §4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2013). 

The provisions of 38 C.F.R. §4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2012).  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

The Veteran's service-connected back disability is currently evaluated as 40 percent disabling under Diagnostic Codes 5242-5243. 

The most recent amendment to 38 C.F.R. § 4.71a  changed the Diagnostic Codes for spine disorders to 5235 to 5243, and spine disorders are rated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Also, the current schedular rating criteria instructs to evaluate intervertebral disc syndrome (IVDS or degenerative disc disease) either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part): a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 

As enumerated above, the Veteran may only be availed if the competent medical and other evidence of record reflects no less than either (1) incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months or (2) forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  See the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes and The General Rating Formula for Diseases and Injuries of the Spine, respectively. 

Factual Background and Analysis

The Veteran underwent a VA examination in June 2009.  The examiner noted that from 1985 to 2000 the Veteran had chronic daily back pain and was treated with nonsteroid anti-inflammatory medication without back surgery.  The condition worsened all of the time with no further injuries.  The condition progressed to the point where he could only walk a few steps and had required narcotics for over 2 years.  The Veteran presented with current problems of daily pain that was severe with stiffness, loss of range of motion and progressive decrease in exercise tolerance.  There was no history of hospitalization or surgery.  The Veteran had urinary incontinence issues but these were unrelated to his back disability as the incontinence could be due to his diabetes mellitus or prostate issues.  There was a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The pain was sharp and constant and radiated to the shoulder and neck.  He had severe flare-ups of the spinal condition which occurred weekly for 1-2 days.  He noted that even brushing his teeth could cause a flare-up.  He had marked impairments during flare-ups.  The Veteran had incapacitating episodes of spine disease "for the whole year".  He did not use any assistive devices or aids but he was unable to walk more than a few yards.  On examination, his posture, head position and gait were normal.  He had symmetry in appearance.  He had lumbar flattening but no gibbus, kyphosis, listing, lumbar lordosis, or reverse lordosis.  There was no cervical spine or thoracolumbar spine ankylosis and no atrophy or weakness.  The thoracic spine had spasm, guarding, pain with motion and tenderness.  The muscle spasm, localized tenderness or guarding was severe enough to be responsible for abnormal gait or abnormal spinal contour.  Muscle tone was normal.  There was decreased sensation on the left foot consistent with a radiculopathy between the fourth lumbar and the second sacral nerves in the distribution of the sural, medial and lateral plantar nerves, deep and superficial peroneal nerves.  The Lasegue's sign was positive.  

Flexion was from 0 to 25 degrees with pain beginning at 10 degrees.  Extension was from 0 to 10 degrees with pain beginning at 5 degrees.  Left lateral rotation was from 0 to 15 degrees with pain beginning at 5 degrees.  Right lateral rotation was from 0 to 20 degrees with pain beginning at 15 degrees.  Left lateral flexion was from 0 to 10 degrees with pain beginning at 5 degrees.  Right lateral flexion was from 0 to 20 degrees with pain beginning at 10 degrees.  There was no loss of motion due to pain, fatigue, lack of endurance, incoordination or weakness.  X-rays demonstrated mild L3-L4 degenerative disc disease.  The Veteran worked in drywall until he retired in 2002 due to his spinal problem.  The diagnosis was lumbosacral spine, chronic strain, bilateral sciatica and sensory radiculopathy of the left foot with residuals of chronic severe pain 24/7.  This had severe effects on his usual daily activities.  

The Veteran underwent a VA examination in May 2012.  The examiner noted that the Veteran had a diagnosis of mechanical low back strain and left leg sciatica.  The Veteran reported flare-ups that occurred on their own.  Forward flexion was from 0 to 40 degrees with pain beginning at 30 degrees.  Extension was 0 degrees and the Veteran indicated that he could not bend backwards.  Right and left lateral flexion was 0 degrees.  Right lateral rotation was from 0 to 20 degrees with pain beginning at 20 degrees.  Left lateral rotation was from 0 to 15 degrees with pain beginning at 15 degrees.  

The Veteran was able to perform repetitive-use testing with 3 repetitions.  After 3 repetitions, forward flexion was from 0 to 35 degrees.  Post-test extension was 0 degrees.  Post-test lateral right and left flexion was 0 degrees.  Post-test lateral right and left rotation was from 0 to 10 degrees.  The examiner noted that the Veteran had additional limitation range of motion of the thoracolumbar spine following repetitive-use testing and also had functional loss and/or functional impairment of the thoracolumbar spine.  The Veteran had less movement than normal, weakened movement, excess fatigability, pain on movement and interference with sitting, standing and/or weight-bearing.  He had localized tenderness or pain to palpitation for the joints and/or soft tissue of the thoracolumbar spine.  The Veteran did not have guarding or muscle spasm of the spine.  Muscle strength testing was normal and there was no muscle atrophy.  Reflexes of the ankle and knee were hypoactive.  Sensory examination was normal.  The Veteran did not have any other signs or symptoms of radiculopathy.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  He used a cane regularly.   He did not have a vertebral fracture.  His back disability has impacted his ability to work as he last worked 9 years ago.  He also reported that he put himself to bedrest 7 to 8 times in the past 3 months where he was usually in bed for 2 to 3 days at a time.  The examiner noted that the Veteran did not have prescribed bedrest by any physician.  

The Veteran underwent a VA examination in February 2013.  It was noted that while the Veteran had left lower leg sensory radiculopathy, there was no current evidence of any right lower extremity radiculopathy or peripheral neuropathy perceived.  An EMG study revealed a normal right lower extremity.  The Veteran also had a diagnosis of lumbar spine degenerative disc disease of the L3-4.  He presented with current complaints of pain that was "excruciating all the time".  He had injections in his low back but they did not work.  He did not have any surgeries and did not use any braces.  He used a cane.  He took medications without any relief.  He did not report flare-ups that impacted the function of his thoracolumbar spine.  No range of motion measurements were recorded.  The examiner noted that the Veteran declined a range of motion test of his low back as he was "in too much pain" and did not want his back to "act up on him".  The Veteran did have intervertebral disc syndrome of the thoracolumbar spine.  He did not have any incapacitating episodes of intervertebral disc syndrome over the last 12 months.  The Veteran regularly used a cane.  

The examiner noted that the Veteran did not have any diagnostic right lower leg radiculopathy perceived at this time per EMG evidence.  Therefore since there was no radiculopathy on EMG, it was less likely than not that any claimed condition was due to or the result of or aggravated by his primary degenerative disc disease and L3-4 sensory radiculopathy of the left foot/leg.  The examiner opined that the Veteran's service-connected disabilities would not preclude him from securing and maintaining employment.

Considering the pertinent evidence, the Board finds that a rating greater than 40 percent for the Veteran's lumbar spine disability is not warranted.

Initially, the Board notes that under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The June 2009 VA examination report noted that the Veteran reported that he experienced incapacitating episodes of spine disease "for the whole year" and that he had marked impairments during flare-ups.  There is, however, no evidence of bed rest as prescribed by a doctor.  In fact, the May 2012 VA examiner specifically noted that the Veteran did not have prescribed bedrest by any physician while the most recent VA examination in February 2013 indicated that the Veteran did not have any incapacitating episodes of intervertebral disc syndrome over the last 12 months.  Therefore, a higher rating based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

Turning to the orthopedic manifestations, the limited thoracolumbar forward flexion shown by the Veteran at his June 2009 and May 2012 examinations warrant a disability rating of 40 percent; however, no higher disability rating may be assigned under the general spine formula on the basis of loss of thoracolumbar motion alone.  Rather, in order for the Veteran to be awarded a disability rating higher than 40 percent under the general spine formula, the evidence must show the presence of spinal ankylosis.  

However, none of the evidence of record indicates that the Veteran's thoracolumbar spine is ankylosed.  None of the outpatient treatment records indicate that the Veteran's thoracolumbar spine is ankylosed.  Additionally, the Veteran has not claimed that his thoracolumbar spine is ankylosed.  Unfavorable ankylosis of the thoracolumbar spine has not been shown, as required for the next higher, 50 percent rating.

Specifically as regards the DeLuca factors (identified and addressed above), the Board notes that all of the VA examiners noted that pain was associated with all range of motion findings.  However, as indicated, the criteria under the General Rating Formula are applied with or without symptoms such as pain, and during the June 2009 and May 2012 VA examinations, the Veteran was able to accomplish the range of motion indicated above.  

While the Veteran declined range of motion testing on the February 2013 VA examination as he indicated that he did not want to possibly aggravate his back disability, no ankylosis of the spine was found on the examination and there was no indication by the examiner that the joint was immobile or fixed in place.  As such, the 40 percent rating appropriately compensates the Veteran for his pain and other DeLuca factors provide no basis for assignment of any higher rating.

Accordingly, the evidence fails to demonstrate unfavorable ankylosis of the entire thoracolumbar spine to obtain a higher evaluation.  See supra 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).  As the Veteran has not been noted to have ankylosis of the spine at any time, the Board finds that an initial rating in excess of 40 percent is not warranted for his orthopedic findings.

Regarding his neurological symptoms, as noted above, the Veteran is service-connected for sensory radiculopathy of the left foot at a 10 percent disability evaluation, effective June 1, 2009 and a 20 percent evaluation, effective May 14, 2012.  However, in an April 2013 rating decision, the RO proposed to reduce the rate to a 10 percent evaluation.  The adjudication of this proposal for reduction has not yet taken place and this issue is not before the Board.  Additionally, the VA examinations demonstrate that the Veteran did not have any diagnostic right lower leg radiculopathy per EMG evidence.  Notably, the February 2013 VA examiner concluded that it was less likely than not that any claimed right radiculopathy condition was due to or the result of or aggravated by his primary degenerative disc disease and L3-4 sensory radiculopathy of the left foot/leg.  As a result, the Veteran is not entitled to a separate rating for his neurological symptoms other than his already service-connected left leg radiculopathy which is not currently before the Board.

In sum, an evaluation in excess of 40 percent rating for degenerative disc disease with anterior osteophytic ridging at L3-L4 is not warranted at any time.  See Fenderson, supra.

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected back disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2012). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his back disability.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


ORDER

Entitlement to an initial rating in excess of 40 percent for degenerative disc disease with anterior osteophytic ridging at L3-L4 is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


